The opinion of the court was delivered by
Dixon, J.
Annie E. Bright was the owner of a tract of land in Monmouth county, upon which she and her husband executed a mortgage for $9,372. This mortgage afterwards passed, by assignment, to the complainant, who, on its becoming *370due, filed his bill in chancery for foreclosure. While the suit was pending, the New Egypt and Farmingdale Railroad Company commenced proceedings under its charter (P. L. 1869 p. 472) for the condemnation of a strip of this land,, giving notice to only Mrs. Bright and her husband, as owners, and an award was therein made, which, for that strip and the damages done by taking the same, amounts to $6,610. Thereupon the complainant caused this sum to be paid by the railroad company into the court of chancery, and filed a supplemental bill, setting forth the condemnation proceedings, and bringing in the railroad company as a defendant, and praying that the sum in court should be paid to him on account of his mortgage, and that the land, subject to the .estate of the railroad company, should be sold to pay the balance thereof. On final hearing, the chancellor decreed accordingly, and from that decree this appeal is taken by Mrs. Bright and her husband.
The claim of the appellants is, that the fund in court represents only the value of their estate in the mortgaged premises, and therefore, belongs to. them, and not to the mortgagee; and this claim they base upon the facts that they only were notified of the condemnation proceedings, and that the commissioners who made the award reported that the sum awarded be paid by the railroad company to-the appellants for the land and damages.
That this fund does not represent merely the estate of the appellants, is manifest upon a reading of the provisions of the charter under which the condemnation was made. The eighth section of that law enacts that the commissioners shall examine the lands to be taken, and shall “ make a just and equitable estimate or appraisement of the value of. the same, and an assessment of damages as shall be paid by . said company for such lands and damages.” Clearly, this requires the commissioners to fix the value of the land, not the value of any particular estate therein. Such has always been the construction in this state of similar enactments. Ross v. Eliz. & Som. R. R. Co., 1 Gr. Ch. 422; McIntyre v. *371East, & Am. R. R. Co., 11 C. E. Gr. 425; Ross v. Eliz. & Som. R. R. Co., Spen. 230; State v. East. & Am. R. R. Co., 7 Vr. 181.
An interpretation of this section, which devolved upon these commissioners the duty of estimating the value of each particular interest in the land to .be taken, would not only do violence to the language of the provision, but would also impose upon these appraisers obligations which, with their limited means of investigation, their want of knowledge of nice legal and equitable distinctions, and their inability to settle authoritatively the- rights of parties, they could not conscientiously assume to discharge. Their simple duty is to ascertain what sum of money is an equivalent for the rights which the railroad .company seeks to acquire, and the injuries it is to inflict by the construction and operation of its road. That being done, the question as to the disposition of the fund arises.
Primarily, and in law, the fund belongs to those whom,, as owners of the legal estate, the company has, by notice, made parties to the condemnation proceedings. The section of the charter before mentioned declares that the report shall be plenary evidence of the right of such owners to recover the amount of the valuation, with interest and costs, in an- action of debt. In the present case, these owners are, undoubtedly, the appellants. But equity does-not stop with a recognition of these bare legal rights. The money has taken the place of the land, and, in conscience, it is regarded as being subjected to responsibility for the claims of all persons interested in the land. Wheeler v. Kirtland, 12 C. E. Gr. 534.
By not making all these persons parties to the condemnation proceedings, as riiight have been done by notice, the company incurred a double risk. In the first place, if the fund had been paid over to these appellants, under circumstances which did not create an equitable estoppel in favor of the company against the other parties interested, the-company might be compelled again to pay for the rights *372which they would thus have attempted to acquire without compensation to the persons entitled thereto; and, in the next place, these parties, if dissatisfied with the award so made, might have insisted upon another appraisement by commissioners, of whose proceedings they should have due notice.
But, under the facts in this case, both of these dangers are obviated. The mortgagees are content with the sum fixed by the commissioners as the .value óf the land and damages, and the company has paid the fund into»the suit where all the parties in interest are litigating for their rights in the land. It is the plain right of the company to have this fund withheld from the mere legal owners until the claims of the mortgagees are extinguished; it is the plain duty of the mortgagees to see that the fund is not paid out to the appellants without an assertion of their own claims upon it; and it is the plain duty of the court to dispose of the fund in the same manner as it would have disposed of the land for which the fund is substituted.
The decree should be affirmed.
Decree unanimously affirmed.